Manuel




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                     Manuel CASTRO,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER

       Appellant’s “Motion for Oral Argument” is DENIED.

It is so ORDERED on this 21st day of September, 2015.

                                                                 PER CURIAM




Attested to: ____________________________
               Keith E. Hottle
               Clerk of Court